Citation Nr: 0814696	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  02-18 886	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left shoulder degenerative joint disease.

2.  Entitlement to an evaluation in excess of 20 percent for 
left shoulder degenerative joint disease, on and after 
October 24, 2005.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right knee strain.

4.  Entitlement to a compensable initial evaluation for 
gastroesophageal reflux disease.

5.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease, on and after January 11, 
2006.

6.  Entitlement to a compensable initial evaluation for right 
wrist carpal tunnel syndrome.

7.  Entitlement to a compensable initial evaluation for 
residuals of submuscular transposition of the ulnar nerve, 
left elbow.

8.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of excision of the intervertebral disc, 
lumbar spine degenerative joint disease.

9.  Entitlement to an evaluation in excess of 40 percent for 
residuals of excision of the intervertebral disc, lumbar 
spine degenerative joint disease, on and after October 24, 
2005.

10.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of excision of the intervertebral disc, 
right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1993 
to October 2001.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

In a December 2007 statement, the veteran raised a claim for 
entitlement to a total disability rating based on individual 
unemployability.  This issue is referred to the RO for action 
deemed appropriate. 

The issues of entitlement to increased evaluations for 
gastroesophageal reflux disease (GERD) and right wrist carpal 
tunnel syndrome are addressed in the remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 24, 2005, left shoulder degenerative 
joint disease (left shoulder disability) was manifested by 
pain without loose movement or dislocation of the clavicle or 
scapula.

2.  On and after October 24, 2005, a left shoulder disability 
is manifested by forward flexion to 100 and 160 degrees, 
abduction to 170 degrees, external rotation to 75 degrees, 
and internal rotation to 60 degrees.

3.  Right knee strain (right knee disability) is manifested 
by a stable right knee.

4.  Residuals of submuscular transposition of the ulnar 
nerve, left elbow (left elbow disability) are manifested by 
no medical evidence of current neurologic impairment or 
residuals. 

5.  Prior to October 24, 2005, residuals of excision of the 
intervertebral disc, lumbar spine degenerative joint disease 
(lumbar spine disability), were manifested by slight 
limitation of lumbar spine motion without incapacitating 
episodes.

6.  On and after October 24, 2005, a lumbar spine disability 
is manifested by forward flexion to 15 and 20 degrees, 
extension to 20 degrees, bilateral lateral flexion to 10 and 
20 degrees, and bilateral rotation to 10 and 22 degrees.

7.  Residuals of excision of the intervertebral disc, right 
lower extremity radiculopathy, are manifested by right leg 
pain with reduced sensation but good strength and right knee 
flexion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a left shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5203 (2007).

2.  On and after October 24, 2005, the criteria for an 
increased evaluation for a left shoulder disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5003-5201 (2007).

3. The criteria for an initial evaluation in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5257 (2007).

4.  The criteria for an initial evaluation in excess of 10 
percent for a left elbow disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8799-8716 (2007).

5.  The criteria for an initial evaluation in excess of 10 
percent for a lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5285-5292 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2007).

6.  On and after October 24, 2005, the criteria for an 
increased evaluation for a lumbar spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2007).

7.  The criteria for an initial evaluation in excess of 10 
percent for right lower extremity radiculopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations for a left shoulder disability, a right 
knee disability, a left elbow disability, a lumbar spine 
disability, and right lower extremity radiculopathy, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to an August 
2007 post-remand re-adjudication of the veteran's claims, 
March 2005 and August 2006 letters letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  Although notice was not 
provided to the veteran prior to the initial adjudication of 
the claims informing him that disability ratings and 
effective dates would be assigned should the claims of 
service connection be granted, the Board finds that the 
veteran has not been prejudiced.  "In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  The letters also 
requested that the veteran provide any evidence in his 
possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 


U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the veteran 
sent in additional evidence after this appeal had already 
been forwarded to the Board, the veteran's representative 
submitted a waiver of agency of original jurisdiction 
consideration in April 2008.  See 38 C.F.R. § 20.1304(c) 
(2007) (holding that any pertinent evidence sent to the Board 
prior to consideration by the RO must be submitted to the RO 
for consideration unless accompanied by a waiver of such 
consideration).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of 
initial ratings for disabilities following initial awards of 
service connection for the disabilities.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claims and the initial rating 
decisions are most probative of the degree of disability 
existing when the initial ratings were assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

Left shoulder disability

By an October 2001 rating decision, the RO granted service 
connection for a left shoulder disability, and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5003-5203, effective November 1, 2001.  The veteran appealed 
the evaluation.  In a May 2006 rating decision, the RO 
assigned a 20 percent under Diagnostic Code 5003-5201, 
effective October 24, 2005.  

Diagnostic Code 5003-5203 and Diagnostic Code 5003-5201 
indicate that the veteran's left shoulder disability includes 
degenerative arthritis and some impairment of the clavicle 
and scapula or limitation of motion.  See 38 C.F.R. § 4.27 
(2007) (noting that where the disability is rated based on 
residuals, the diagnostic code is created by listing the 
disease and then the residuals preceded by a hyphen); see 
also 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative 
arthritis); 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(limitation of arm motion); 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (impairment of the clavicle or scapula).  The 
evidence of record demonstrates that the veteran is right-
handed, and thus his left shoulder is his "minor" arm.  
38 C.F.R. § 4.69 (2007).

Prior to October 24, 2005, the left shoulder disability was 
evaluated as 10 percent disabling, which contemplated minor 
arm malunion of the clavicle or scapula or nonunion of the 
clavicle or scapula, without loose movement.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5203.  A maximum 20 percent 
evaluation was assigned for minor arm nonunion of the 
clavicle or scapula with loose movement or for dislocation of 
the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 
5003-5203.  At an August 2001 VA examination and in a March 
2002 VA medical record, the veteran reported that he 
dislocated his left shoulder during service and had current 
painful range of motion.  The diagnosis was left shoulder 
degenerative joint disease.  The veteran did not report, and 
the medical evidence did not indicate, any loose movement or 
dislocation of the clavicle or scapula.  Accordingly, an 
initial evaluation in excess of 10 percent for a left 
shoulder disability is not warranted.  

The Board has considered, prior to October 24, 2005, other 
potentially applicable diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  For minor arm 
limitation of motion, a 20 percent rating is assigned for 
limitation of arm to midway between side and shoulder level 
(between 45 and 90 degrees), and a 30 percent rating is 
assigned for limitation of motion of the arm to 25 degrees 
from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
In determining limitation of motion, forward flexion and 
abduction must be considered.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2007).  An August 2001 VA examination and March 2002 
and July 2003 VA medical records noted full range of motion 
of the left shoulder or left upper extremity.  Thus, left arm 
motion is not limited to between 45 and 90 degrees or 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  In addition, the evidence during this time period did 
not demonstrate impairment of the humerus or ankylosis of the 
scapulohumeral articulation.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202 (2007).  Accordingly, an initial evaluation 
in excess of 10 percent is not warranted for a left shoulder 
disability, prior to October 24, 2005.

On and after October 24, 2005, the veteran's left shoulder 
disability is evaluated as 20 percent disabling, which 
contemplates limitation of minor arm motion to midway between 
side and shoulder level (between 45 and 90 degrees).  
38 C.F.R. 


§ 4.71a, Diagnostic Code 5201.  A 30 percent rating is 
assigned for limitation of motion of the arm to 25 degrees 
from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201; 
see also Mariano, 17 Vet. App. at 314-16 (holding that 
forward flexion and abduction must be considered in 
determining limitation of motion).  An October 2005 VA joints 
examination found left shoulder forward flexion to 160 
degrees, abduction to 170 degrees, external rotation to 75 
degrees, and internal rotation to 60 degrees.  A November 
2005 VA orthopedic examination found left shoulder forward 
flexion to 100 degrees and internal rotation to L2.  Thus, 
left arm motion is not limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Accordingly, an 
increased evaluation for a left shoulder disability is not 
warranted on and after October 24, 2005.

The Board has considered other potentially applicable 
diagnostic codes, on and after October 24, 2005.  Schafrath, 
1 Vet. App. at 595.  But the evidence of record does not 
demonstrate impairment of the humerus, to include fibrous 
union of the humerus, false flail joint, and flail shoulder, 
and does not demonstrate ankylosis of the scapulohumeral 
articulation.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5202.  Moreover, a 20 percent evaluation is the maximum 
permitted for impairment of the minor arm clavicle or 
scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  
Accordingly, an increased evaluation on and after October 24, 
2005 is not warranted.

The Board has also considered an increased evaluation for 
degenerative arthritis throughout the time period.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  But as noted above, an 
increased evaluation is not warranted based on limitation of 
motion.  38 C.F.R. § 4.71a, General Rating Formula.

The Board has also considered whether, throughout the time 
period, there is any additional functional loss not 
contemplated in the 10 and 20 percent ratings.  See 


38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in 
evaluating and rating disabilities of the joints include:  
weakness; fatigability; lack of coordination; restricted or 
excess movement of the joint; or, pain on movement.  38 
C.F.R. § 4.45 (2007).  In statements throughout the claims 
file, to include VA medical records and examinations, the 
veteran stated that he was right-handed.  He reported 
constant shoulder pain of 4/10 that was aggravated by range 
of motion.  He had difficulty raising his left shoulder and 
weakness with use, but denied swelling, redness, heat, 
instability, give-way, or locking.  The veteran treated his 
pain with rest and Motrin, which did not seem to help.  Cold 
weather reduced his range of motion.  The veteran reported 2 
to 3 flare-ups per month that caused severe left shoulder 
pain, fatigue, lack of endurance, and limited left arm 
movement.  The flare-ups lasted from 3 to 10 days and Icy 
Hot, Bengay, and Vioxx provided only temporary relief.  The 
veteran first stated that flare-ups occurred without warning 
and without activity and then stated they were precipitated 
by overheard work or carrying anything greater than 2 to 3 
pounds.  The veteran worked approximately 50 hours per week 
as a law enforcement instructor for the Army and a sales 
manager at Auto Zone.  He reported difficulty with typing and 
filing with his left hand.  The veteran stated that due to 
difficulty with overheard work, he had difficulty engaging in 
his hobbies of archery and working on his car. 

The objective medical evidence of record demonstrated 
tenderness to palpation.  The evidence also showed left 
shoulder 5/5 strength, normal muscle mass, normal muscle 
tone, and no swelling, edema, effusion, or instability.  Pain 
due to repetition limited forward flexion to 155 degrees, 
abduction to 165 degrees, external rotation to 70 degrees, 
and internal rotation to 55 degrees, all with crepitation.  
Accordingly, although the evidence showed flare-ups and 
functional limitation to include effects on his hobbies and 
employment, there was evidence of good strength and muscle 
tone, no instability, and repetition did not limit shoulder 
movement to a degree not already contemplated by the assigned 
evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 
8 Vet. App. at 206.  The Board thus finds that there is no 
additional functional loss not already contemplated in the 
assigned evaluations and that increased evaluations on this 
basis is not warranted.  

Right knee disability

By an October 2001 rating decision, the RO granted service 
connection for a right knee disability, and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5257, effective November 1, 2001.  The veteran appealed 
the evaluation.

The veteran's right knee disability is rated under Diagnostic 
Code 5299-5257, which contemplates a disability analogous to 
knee instability.  See 38 C.F.R. § 4.20 (2007) (noting that 
an unlisted condition may be rated under a closely related 
disease or injury in which the functions affected, anatomical 
localization, and symptomatology are closely analogous); 38 
C.F.R. § 4.27 (noting that unlisted disabilities rated by 
analogy are coded first by the numbers of the most closely 
related body part and then "99").  

The veteran's current 10 percent evaluation contemplates 
slight recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71, Diagnostic Code 5299-5257.  Moderate and 
severe recurrent subluxation and lateral instability are 
assigned 20 and 30 percent evaluations respectively.  
38 C.F.R. § 4.71, Diagnostic Code 5299-5257.  In several 
statements throughout the claims file, the veteran reported 
either that his knee often felt like it was going to give out 
or that it did periodically give out while walking.  In 
October 2005, he reported that he had fallen 3 times in the 
last year.  In an August 2001 VA examination, there was pain 
with McMurray's test, but a normal right knee magnetic 
resonance imagining (MRI) examination.  In an August 2002 VA 
medical record, the right knee joint was stable.  A September 
2002 VA x-ray reported noted normal right knee.  At an 
October 2005 VA joints examination, there was no evidence of 
instability.  A right knee x-ray was unremarkable.  At the 
November 2005 VA orthopedic examination, the right knee 
patella tracked normally and the knee was stable on 
varus/valgus and anterior/posterior drawer testing.  Because 
the evidence demonstrates subjective complaints of right knee 
instability, with objective evidence of a stable right knee, 
slight, and not moderate, recurrent subluxation or lateral 
instability has been shown.  


38 C.F.R. § 4.71, Diagnostic Code 5299-5257.  Accordingly, an 
initial evaluation in excess of 10 percent for a right knee 
disability is not warranted. 

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  For 
limitation of leg flexion, 20 and 30 percent evaluations are 
assigned for leg flexion limited to 30 and 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  For 
limitation of leg extension, 20, 30, 40, and 50 percent 
evaluations are assigned for leg extension limited to 15, 20, 
30, and 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2007).  An August 2001 VA examination found right knee 
flexion to 140 degrees and extension to 0 degrees.  A July 
2003 VA medical record found full range of lower extremity 
motion.  An October 2005 VA joints examination found right 
knee flexion to 128 degrees and extension within normal 
limits.  A November 2005 VA orthopedic examination found 
right knee flexion to 90 degrees.  The evidence thus does not 
demonstrate leg flexion limited to 30 degrees or less or leg 
extension limited to 45 degrees or less.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

Additionally, the evidence of record does not demonstrate 
right knee ankylosis, dislocated semilunar cartilage, or 
impairment of the tibia and fibula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5262 (2007).  Moreover, 10 
percent is the maximum evaluation permitted for removal of 
the semilunar cartilage and genu recurvatum.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5259, 5263 (2007).  Accordingly, an 
initial evaluation in excess of 10 percent for a right knee 
disability is not warranted under alternative diagnostic 
codes.  

The Board has considered assigning a separate evaluation for 
both arthritis and instability of the knee.  See VAOPGCPREC 
23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, provided that any separate rating is based 
upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 
56704 (1998) (if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on 


painful motion under 38 C.F.R. § 4.59).  September 2002 and 
October 2005 VA x-ray examinations found normal right knee.  
A November 2005 VA orthopedic examination noted there was no 
x-ray evidence of arthritis.  Accordingly, a separate 
evaluation on this basis is not warranted.

The Board has also considered assigning separate evaluations 
for right leg flexion and extension.  See VAOPGCPREC 9-2004, 
69 Fed. Reg. 59988, 59990 (2004) (holding that a veteran can 
receive separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 if a particular knee disorder or two 
different knee disorders cause both limitation of flexion and 
limitation of extension of the same joint).  But here, as 
noted above, there was right knee flexion to 90, 128, or 140 
degrees, and full extension.  The evidence thus demonstrates 
that neither right knee flexion nor extension is severe 
enough to warrant compensable evaluations.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  Accordingly, separate 
evaluations on this basis are not warranted.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 
8 Vet. App. at 206.  Factors involved in evaluating and 
rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  The veteran consistently reported the feeling of right 
knee give-way or actual give-way and some loss of balance and 
stumbling.  He also reported right knee pain, decreased range 
of motion with a grinding and popping sensation, weakness, 
redness, heat, stiffness, occasional swelling, locking, 
fatigue, and lack of endurance at the end of the day.  The 
veteran reported that bending, walking up stairs, prolonged 
walking, cold weather, and extended periods of use caused 
swelling and burning pain.  The veteran stated that he had 
difficulty walking in his job as a law enforcement instructor 
and working on his cars.  He stated that he limited 
activities.  He wore a knee brace, took Motrin, and used Icy 
Hot and hot towels.  The veteran reported flare-ups 3 to 4 
times per month that lasted for 3 days, and caused 


moderate limitation of motion and functional impairment, to 
include locking, fatigue, and lack of endurance.  The flare-
ups were precipitated by cold weather, prolonged or excessive 
bending, or squatting.  He used a brace during flare-ups, but 
did not regularly use crutches or cane.

The objective medical evidence of record showed crepitation 
and tenderness.  There was no right knee joint deformity, 
effusion, instability, edema, redness, heat, abnormal 
movement, or guarding of movement.  There was 5/5 strength 
and no callosities, unusual shoe wear pattern, or ankylosis.  
Pain caused by repetition of range of motion limited right 
knee flexion to 128 degrees.  In summary, the subjective 
evidence of record indicated painful range of motion, 
stiffness, swelling, and flare-ups.  But the objective 
medical evidence of record demonstrated that the veteran did 
not use crutches or a cane and there was good strength and no 
deformity, instability, abnormal movement, or guarding of 
movement.  Pain did not limit range of motion to a degree not 
contemplated within the assigned evaluation.  The Board finds 
that there is no additional functional loss not contemplated 
in the 10 percent rating.  38 C.F.R. §§ 4.40, 4.45; Deluca, 8 
Vet. App. at 206.  Accordingly, an increased evaluation on 
this basis is not warranted.  

Left elbow disability

By an October 2001 rating decision, the RO granted service 
connection for a left elbow disability, and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8799-8716, effective November 1, 2001.  The 
veteran appealed the evaluation.  

The veteran's left elbow disability is assigned a 
noncompensable evaluation under Diagnostic Code 8799-8716, 
which indicates a lack of current residuals.  See 38 C.F.R. § 
4.20; 38 C.F.R. § 4.27; see also 38 C.F.R. § 4.31 (2007) 
(noting that where a minimum schedular evaluation requires 
residuals, and the schedule does not provide for a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required symptomatology is not shown).  
The evidence of record indicates that the veteran is right-
handed.  38 C.F.R. § 4.69.

For paralysis of the minor hand ulnar nerve, a 10 percent 
evaluation is assigned for mild incomplete paralysis, a 20 
percent evaluation is assigned for moderate incomplete 
paralysis, a 30 percent evaluation is assigned for severe 
incomplete paralysis, and a 60 percent evaluation is assigned 
for complete paralysis with "griffin Claw" deformity, due 
to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers, 
cannot spread the fingers (or reverse), cannot adduct the 
thumb, and flexion of wrist weakened.  See 38 C.F.R. § 
4.124a, Diagnostic Codes 8516, 8616, 8716.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  Words such as mild, moderate, and severe are not 
defined in the Schedule, and the Board must evaluate all of 
the evidence to the end that its decisions are equitable and 
just.  See 38 C.F.R. § 4.6 (2007).

In various lay statements of record, the veteran reported 
left hand weakness, numbness, and pain.  He reported 
difficulty gripping objects or twisting his hand while 
holding objects and that sometimes he dropped objects.  There 
was also frequent pain at the transposition site associated 
with hand weakness.  He reported difficulty holding and 
working with hand tools due to hand weakness, swelling, and 
pain.  At an August 2001 VA general medical examination, the 
veteran reported current left hand tingling with symptoms 
once per week with repetitive use.  In an October 2005 VA 
neurological examination and September 2006 addendum, the 
veteran reported decreased left hand grip strength and 
dexterity.  Examination showed 4/5 grip strength, 2+ deep 
tendon reflexes, positive Phalen's sign, and normal upper 
extremity muscle mass and tone.  Electromyography (EMG) and 
nerve conduction studies (NCS) indicated no residuals and no 
left ulnar neuropathy.  The evidence thus demonstrates 
complaints of left hand tingling, weakness, pain, 


and numbness, but objective medical evidence that there are 
no current residuals, to include left ulnar neuropathy.  38 
C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 8716.  
Accordingly, an initial compensable evaluation for a left 
elbow disability is not warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  But the 
evidence of record does not demonstrate any left elbow 
ankylosis, limitation of flexion, extension, impairment of 
flail joint, nonunion of the radius and ulna, impairment of 
the ulna, impairment of the radius, or impairment of 
supination and pronation.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5205-5213 (2007).  Further, the evidence of record does 
not demonstrate any muscle injuries of the shoulder girdle or 
arm due to the veteran's left elbow disability.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5301-5309 (2007).  
Accordingly, a compensable initial evaluation for a left 
elbow disability is not warranted.

Lumbar spine disability

By an October 2001 rating decision, the RO granted service 
connection for a lumbar spine disability, and assigned a 10 
percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 
8520, effective November 1, 2001, based on right lower 
extremity radiculopathy.  The veteran appealed the 
evaluation.  In a May 2006 rating decision, the RO assigned 
separate evaluations for right lower extremity radiculopathy 
and a lumbar spine disability.  The RO assigned a separate 10 
percent evaluation for a lumbar spine disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5285-5292 (2002), 
effective November 1, 2001, and a 40 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007), effective 
October 24, 2005.  

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54345 
(2002); 68 Fed. Reg. 51454-51458 (2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 


as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old and the revised criteria.  Thus, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions of September 23, 2002 and September 26, 
2003 in the adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Evaluation prior to October 24, 2005

For this time period, the veteran's lumbar spine disability 
is assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285-5292 (2002), which contemplates slight 
limitation of lumbar spine motion due to residuals of a 
vertebra fracture.  See 38 C.F.R. § 4.27.

Effective prior to September 26, 2003, residuals of a 
fracture of vertebra were assigned a 60 percent evaluation 
for residuals without cord involvement but with abnormal 
mobility requiring a neck brace (jury mast), and a 100 
percent evaluation was assigned for residuals with spinal 
cord involvement and the injured individual was bedridden or 
required long leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2002).  Otherwise, the residuals were rated on 
resulting limitation of motion or muscle spasm, adding 10 
percent for demonstrable deformity of a vertebral body.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  For limitation 
of lumbar spine motion, 20 and 30 percent evaluations were 
assigned for moderate and severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Words such as mild, moderate, and severe are not defined in 
the Schedule, and the Board must evaluate all of the evidence 
to the end that its decisions are equitable and just.  See 38 
C.F.R. § 4.6.  For VA compensation purposes, normal forward 


flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, 
Plate V (2007).

Because the medical evidence of record does not demonstrate 
use of a neck brace, bedridden status, or use of long leg 
braces, the disability is rated on limitation of motion or 
muscle spasm.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  At 
the August 2001 VA examination, there was lumbar spine 
flexion to 65 out of 90 degrees, extension to 25 out of 30 
degrees, bilateral lateral flexion to 35 out of 30 degrees, 
and bilateral rotation to 30 out of 30 degrees.  A March 2002 
VA medical record noted decreased forward flexion and lateral 
flexion.  The evidence thus shows full bilateral lateral 
flexion and bilateral rotation, almost full extension, and 
over 2/3 full flexion, which demonstrates slight, and not 
moderate, limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  Accordingly, prior to September 
26, 2003, an initial evaluation in excess of 10 percent for a 
lumbar spine disability is not warranted.

The Board has considered other potentially applicable 
diagnostic codes, prior to September 26, 2003.  Schafrath, 1 
Vet. App. at 595.  For lumbosacral strain, a 20 percent 
evaluation was assigned for muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position, and a 40 percent evaluation was assigned 
for severe strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  An August 2001 VA examination 
noted full bilateral lateral flexion and slight limitation of 
forward 


flexion.  A March 2002 VA record showed no misalignment of 
the spine.  The other evidence of record did not demonstrate 
muscle spasm, listing of the entire spine, or narrowing or 
irregularity of joint space.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  

In addition, prior to September 26, 2003, other diagnostic 
codes are not for application because there is no objective 
medical evidence of ankylosis of the complete, cervical, 
dorsal, or lumbar spine, limitation of cervical or dorsal 
spine motion, or sacroiliac injury and weakness.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5286, 5287, 5288, 5289, 
5290, 5291, 5294 (2002).  Additionally, prior to September 
23, 2002, the intervertebral disc syndrome diagnostic code is 
not for application because the evidence of record did not 
demonstrate intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  Moreover, on and after 
September 23, 2002 but prior to September 26, 2003, the 
intervertebral disc syndrome diagnostic code is not for 
application because the evidence did not demonstrate 
incapacitating episodes and August 2003 private EMG and NCS 
testing found no lumbar spine radiculopathy.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  Accordingly, prior to 
September 26, 2003, an initial evaluation in excess of 10 
percent for a lumbar spine disability is not warranted.

Effective September 26, 2003, for spine disabilities, a 20 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine; and 
a 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) (2007).  For VA compensation 
purposes, normal lumbar spine forward flexion is 


zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the lumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V 
(2007).  

There are no range of motion findings for this time period.  
A December 2003 private medical record found normal lumbar 
lordosis.  Accordingly, on and after September 26, 2003, an 
initial evaluation in excess of 10 percent for a lumbar spine 
disability is not warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  Effective 
September 26, 2003, intervertebral disc syndrome is rated on 
the duration and frequency of incapacitating episodes.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(1).  But the veteran did not report, and the medical 
evidence of record did not indicate, incapacitating episodes 
as defined by VA.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Accordingly, an initial evaluation in excess of 10 percent 
for a lumbar spine disability is not warranted on and after 
September 26, 2003. 

The Board has also considered, on and after September 26, 
2003, the assignment of a separate evaluation for any related 
objective neurological abnormalities.  For spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  The veteran's right lower 
extremity radiculopathy is assigned a separate evaluation.  
In an April 2005 private medical record, the veteran reported 
back pain that caused left leg numbness, tingling, and foot 
drop, but denied bowel and bladder 


incontinence.  An October 2005 private computed tomography 
(CT) scan impression was L4-L5 disc osteophyte complex, which 
did not cause nerve root impingement.  The objective evidence 
thus does not demonstrate any associated neurological 
impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235, 
Note (1).  Accordingly, on and after September 26, 2003, the 
veteran is not entitled to a separate evaluation for 
neurological symptoms of a lumbar spine disability. 

The Board has also considered an increased evaluation under 
Diagnostic Code 5242, for degenerative arthritis of the 
spine, which is rated under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  But as noted above, an increased 
evaluation is not warranted based on limitation of motion.  
38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, an 
initial evaluation in excess of 10 percent is not warranted, 
on and after September 26, 2003.

Evaluation on and after October 24, 2005

For this time period, the veteran's lumbar spine disability 
is assigned a 40 percent evaluation, which contemplates 
lumbar spine degenerative joint disease with either forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 
5242.

Under the General Rating Formula, a 50 percent evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, General Rating Formula.  Unfavorable ankylosis is 
where the entire spine or entire segment of the spine is 
fixed in flexion or extension and there are certain resulting 
additional functional limitations.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (5).  At an October 2005 VA 
joints examination, there was lumbar 


spine forward flexion to 20 degrees, extension to 20 degrees, 
bilateral lateral flexion to 20 degrees, and bilateral 
rotation to 22 degrees.  At an November 2005 VA orthopedic 
examination, there was lumbar spine flexion to 15 degrees, 
bilateral lateral flexion to 10 degrees, and bilateral 
rotation to 10 degrees.  Thus, the evidence does not 
demonstrate that the veteran's lumbar spine is fixed in 
flexion or extension.  Accordingly, an evaluation in excess 
of 40 percent for a lumbar spine disability is not warranted 
on and after October 24, 2005.  

The Board has considered other potentially applicable 
diagnostic codes, on and after October 24, 2005.  Schafrath, 
1 Vet. App. at 595.  For intervertebral disc syndrome, a 
maximum 60 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(1).  At the October 2005 VA joints examination, the veteran 
denied any prolonged period of incapacitation in the past 
year.  At the October 2005 VA neurological examination, the 
veteran reported 5 incapacitating episodes over the last 
year.  But the veteran did not report, and the evidence did 
not indicate, bed rest prescribed by a physician.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (1).  Accordingly, an 
evaluation in excess of 40 percent for a lumbar spine 
disability is not warranted on and after October 24, 2005.

The Board has also considered, on and after October 24, 2005, 
the assignment of a separate evaluation for any associated 
objective neurological abnormalities.  See 38 C.F.R. § 4.71a, 
General Rating Formula, Note (1).  The veteran's right leg 
radiculopathy is assigned a separate evaluation.  At the 
October 2005 VA joints examination, the veteran denied any 
bowel or bladder impairment.  At the October 2005 VA 
neurological examination, there were decreased lower 
extremity deep tendon reflexes, but good muscle strength and 
negative straight leg raise.  At a November 2005 VA 
orthopedic examination, the veteran denied any bowel or 
bladder dysfunction.  The evidence thus does not indicate any 
neurological 


abnormalities due to a lumbar spine disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5235, Note (1).  
Accordingly, on and after October 24, 2005, a separate 
evaluation for associated neurological symptoms of a lumbar 
spine disability is not warranted.

Functional limitation

Throughout the time periods, the Board has also considered, 
for a lumbar spine disability, the impact of functional loss, 
weakened movement, excess fatigability, incoordination, and 
pain.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. 
at 206.  The veteran reported constant low back pain that was 
4 to 5/10, but at its worst was 7 to 8/10.  The veteran 
reported that he had an electronic stimulator implanted in 
his back that controlled the pain well.  In addition to pain, 
the veteran reported back stiffness and weakness.  Upon 
exacerbation of the back, he had trouble sleeping, lifting 
legs, walking up steps, and standing.  The veteran reported 
flare-ups of 3 to 4 times per week that were precipitated by 
prolonged sitting and standing (more than 30 minutes), cold 
weather, and sudden moves.  The flare-ups lasted all day and 
caused moderate limitation of motion and functional 
impairment.  The veteran reported that he took medication 
every other night that helped his pain, but caused sleep 
difficulty.  He walked unaided but occasionally used a back 
brace.  He could walk about 100 yards pain free and had to 
stop while driving every hour.  He reported no prolonged 
period of incapacitation in the last 1 year due to his back, 
but did take sick leave 5 times in the last year due to the 
pain.  The veteran stated that as a law enforcement 
instructor he had to be on his feet a lot which caused 
problems.  He could not bend to tie his shoes and put on his 
socks.  The veteran had difficulty cleaning himself and could 
only play golf and racquetball about twice per year.  He 
stated that he worked approximately 50 hours per week, as a 
law enforcement instructor and sales manager, but did not do 
heavy or strenuous work.  

The objective medical evidence of record indicated tenderness 
on palpation.  There was no spine misalignment, normal 
posture, position, and curvature, and a stable but broad-
based and slow gait.  Pain limited lumbar spine forward 
flexion to 13-15 


degrees, extension to 13-15 degrees, bilateral lateral 
flexion to 13-15 degrees, and bilateral rotation to 15-17 
degrees.  There was no objective evidence of muscle spasm or 
painful motion.  The veteran was able to walk on his toes 
without difficulty.  Although there are subjective complaints 
of lumbar pain, flare-ups, and functional limitation, the 
objective medical evidence of record demonstrates good 
strength, no muscle spasm, a stable gait, and that pain does 
not limit range of motion to a degree not contemplated within 
the 10 and 40 percent evaluations.  The veteran is not 
entitled to an increased evaluation based on these provisions 
because the evidence of record shows no additional functional 
impairment, fatigability, incoordination, weakness, or pain 
beyond that already contemplated within the evaluations.  
38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. at 206.  
Accordingly, increased evaluations for a lumbar spine 
disability are not warranted on this basis.

Right lower extremity radiculopathy

By an October 2001 rating decision, the RO granted service 
connection for right lower extremity radiculopathy, and 
assigned a 10 percent evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, effective November 1, 2001.  The 
veteran appealed the evaluation.  In a May 2006 rating 
decision, the RO continued the 10 percent evaluation under 
Diagnostic Code 8520.  

The veteran's current 10 percent evaluation for right lower 
extremity radiculopathy contemplates mild incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  For sciatic nerve paralysis, 20, 40, 
60, and 80 percent evaluations are assigned for moderate 
incomplete paralysis, moderately severe incomplete paralysis, 
severe incomplete paralysis with marked muscular atrophy, and 
complete paralysis which produces the foot dangling and 
dropping, with no active movement possible of muscles below 
the knee and either lost or very weakened knee flexion.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis for a particular nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement 


is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.  Words such 
as mild, moderate, and severe are not defined in the 
Schedule, and the Board must evaluate all of the evidence 
such that its decisions are equitable and just.  38 C.F.R. § 
4.6.

At an August 2001 VA examination, the veteran reported 
constant right leg pain of 4 to 5/10.  There was right knee 
flexion to 140 degrees and a right leg limp.  In a March 2002 
VA medical record, there were 2+ deep tendon reflexes.  In a 
July 2003 VA record, there was 5/5 strength and full range of 
motion.  A July 2003 private medical record assessed 2/4 deep 
tendon reflexes in the Achilles and patella, 3/5 big toe 
strength, and decreased sensation in the S1/L5 dermatome.  An 
August 2003 private record noted 5/5 strength and normal 
neurological examination.  EMG and NCS testing showed no 
lumbar radiculopathy.  In an April 2005 private record, the 
veteran reported leg weakness, foot drop, numbness, and 
tingling.  An October 2005 private CT scan impression found 
no nerve root impingement.  At an October 2005 VA joints 
examination, the veteran reported right leg pain and 
numbness.  There was right knee flexion to 128 degrees.  At 
an October 2005 VA neurological examination, the veteran 
reported continuous right leg pain that radiated down the 
back of his leg if he stood or sat for more than 40 minutes.  
Upon examination, there were decreased deep tendon reflexes 
and decreased strength to right foot dorsiflexion, but good 
muscular strength proximally.  Sensory examination showed 
patchy decreased sensation and distribution roughly 
consistent with the right L5 and S1.  There was stable gait 
with a slight right limp.  At a November 2005 VA orthopedic 
examination, the veteran reported right lower extremity pain, 
including his foot, numbness along the posterolateral aspect 
of the right calf, and periodic right foot weakness.  There 
was right knee flexion to 90 degrees.

The evidence of record thus demonstrates subjective 
complaints of continuous right leg pain with numbness and 
weakness of the right leg and foot.  The objective evidence 
of record indicates reduced deep tendon reflexes and some 
decreased sensation, but also showed good strength, strong 
knee flexion, and stable gait.  This 


evidence more nearly demonstrates mild, rather than moderate, 
incomplete paralysis of the sciatic nerve.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.  Accordingly, an initial 
evaluation in excess of 10 percent for right lower extremity 
radiculopathy is not warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  But the 
evidence of record does not demonstrate muscle injuries of 
the foot and leg or pelvic girdle and thigh due to right 
lower extremity radiculopathy.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5310-5318 (2007).  Additionally, there is no medical 
evidence of record establishing foot drop.  See 38 C.F.R. §  
4.63 (2007).  Accordingly, an initial evaluation in excess of 
10 percent for right lower extremity radiculopathy is not 
warranted.  

Other considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  Ratings in excess of those assigned are provided 
for certain manifestations of the service-connected 
disabilities but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization due to these 
disabilities.  The veteran has reported some interference 
with employment:  he has difficulty being on his feet, 
typing, and filing with his left hand.  In 2005, he stated 
that he called in sick 5 times in the past year.  In October 


2007, the veteran was not medically cleared for a security 
officer position due to his orthopedic condition.  But the 
veteran continued to work his 2 jobs throughout the time 
periods.  Although there is some interference and difficulty 
with employment due to the veteran's service-connected 
disabilities, marked interference of employment has not been 
shown.  In the absence of any additional factors, the RO's 
failure to consider referral of this issue for consideration 
of an extraschedular rating or failure to document its 
consideration did not prejudice the veteran.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for a left 
shoulder disability is denied.

On and after October 24, 2005, an evaluation in excess of 20 
percent for a left shoulder disability is denied.

An initial evaluation in excess of 10 percent for right knee 
disability is denied.

An initial compensable evaluation for a left elbow disability 
is denied.

An initial evaluation in excess of 10 percent for a lumbar 
spine disability is denied.

On and after October 24, 2005, an evaluation in excess of 40 
percent for a lumbar spine disability is denied.

An initial evaluation in excess of 10 percent for right lower 
extremity radiculopathy is denied.


REMAND

With respect to the claims of entitlement to increased 
evaluations for GERD and right wrist carpal tunnel syndrome, 
the appeal must be remanded for new VA examinations.  VA's 
duty to assist includes providing a new medical examination 
when a veteran asserts or provides evidence that a disability 
has worsened and the available evidence is too old for an 
adequate evaluation of the current condition.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. 
§ 3.326 (a) (2007).  Likewise, a new examination may be 
necessary if the evidence before the Board contains 
insufficient medical information upon which to make an 
appellate determination.  See Littke v. Derwinski, 1 Vet. 
App. 90, 93 (1990).  

With respect to GERD, the most recent VA examination was in 
January 2006.  In a December 2007 statement, the veteran 
asserted that his GERD had worsened since that examination.  
With respect to right wrist carpal tunnel syndrome, the most 
recent VA examination was in October 2005.  Since that 
examination, the medical evidence of record is now unclear 
regarding whether various right arm, hand, and finger 
symptoms are due to right carpal tunnel syndrome or to right 
cubital tunnel syndrome.  Additionally, in a December 2007 
statement, the veteran asserted worsening right hand and 
finger symptomatology.  Accordingly, the RO must provide the 
veteran with appropriate VA examinations. 

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO must provide the veteran with 
an appropriate examination for his 
service-connected GERD.  The entire claims 
file must be made available and reviewed 
by an appropriate VA examiner.  All 
necessary special studies or tests are to 
be accomplished.  The examiner must 


determine the current severity of the 
veteran's GERD.  The examiner must address 
the existence and severity of the 
veteran's gastrointestinal symptomatology 
due to GERD, to include any epigastric 
distress, dysphagia, pyrosis, 
regurgitation, arm or shoulder pain, 
vomiting, material weight loss, 
hematemesis, melena, and/or anemia.  The 
report prepared must be typed.

3.  The RO must provide the veteran with 
an appropriate examination for his 
service-connected right wrist carpal 
tunnel syndrome.  The entire claims file 
must be made available and reviewed by an 
appropriate VA examiner.  All necessary 
special studies or tests are to be 
accomplished.  The examiner must determine 
the current severity of the veteran's 
right wrist carpal tunnel syndrome.  The 
examiner must address the existence and 
severity of the veteran's symptoms due to 
carpal tunnel syndrome and the symptoms 
due to right cubital tunnel syndrome, to 
include an opinion regarding whether the 
two syndromes and the resulting symptoms 
are related.  If an opinion cannot be 
provided without resorting to speculation, 
it must be so stated.  The report prepared 
must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 


scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


